DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 states the ratio of solvent to co-solvent but does not specify what is considered to be the solvent and what compound is to be the cosolvent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feinberg et al (US 2016/0167312).
With regards to claims 1 and 9, Feinberg teaches providing a support material (abstract) for additive manufacturing (0003) that contains coacervate solids in a slurry (0045-0046) in a solution of water (0059).  Feinberg further teaches the support material to be stationary at an applied stress level below a threshold stress level and flows at an applied stress level at or above the threshold stress level during fabrication of the structure (abstract).
With regards to claim 3, Feinberg teaches the support material to be made from gelatin or alginate (0046).
With regards to claim 4, Feinberg teaches the support material to be formed from polymer materials (0009).
With regards to claim 7, Feinberg teaches the particle size of the coacervate particles to be less than 250 µm (0057).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 9, 13-15, 19-22, 24, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US 2003/0193102) in view of Feinberg et al (US 2016/0167312)
With regards to claims 1, 9, and 30, Yan teaches microcapsules (reading on particles as defined by claim 1) that are coacervates (0014) in an aqueous mixture (0013) (reading on a solution).
Yan does not teach the composition to be rigid when experiencing a stress below a threshold stress and viscous when experiencing a stress above the threshold stress.
The disclosure of Feinberg is adequately set forth in paragraph 5 above and is herein incorporated by reference.  Feinberg teaches the motivation for the composition having the claimed stress reactions to be because it provides a support material that is stationary at an applied level of stress and flows at another which prevents deformation of the structure during the fabrication of the structure (0008) and also allows for the deposit to be done in layers (0004).  Feinberg and Yan are analogous in the art of coacervate particle compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to provide a composition having the stress profile of Feinberg to the composition of Yan, thereby obtaining the present invention.
With regards to claim 3, Yan teaches the microcapsules to be formed from gelatin (0002).
With regards to claim 4, Yan teaches the microcapsule to be formed from a first polymer component and a second polymer component (0006).
With regards to claim 5, Yan teaches the shell material to be chosen from a gum arabic and a gelatin (0022).
With regards to claim 6, Yan teaches the solution to contain water (0006).  It is important to note that the ratio limitation does not need to be met because the claim only requires one or more of water and/or ethanol and only water is present in this reference.
With regards to claim 7, Yan teaches the microcapsules to have a average size of 50 µm and the inner shell to be about 1 µm (0027).
With regards to claim 13, Yan teaches a method for forming the support material to be preparing the microcapsule by forming an aqueous mixture with the shell material dissolved in it (0005-0006) followed by adjusting the pH of the and mixing speed (0007)
With regards to claim 14, Yan teaches the process to include adjusting the process to achieve a desired bloom strength (0022).
With regards to claims 15 and 24, Yan teaches the process to be altered by altering the centrifuging to achieve the desired shell strength (0050).
With regards to claim 19, Yan teaches the addition of a surfactant (0003).
With regards to claim 20, Yan teaches the process to include drying (reading on dehydrating) the slurry with ethanol (0036).
With regards to claim 21, Yan teaches the microcapsules to be washed (or adding water/rehydrating) with water (0036).
With regards to claim 22, Yan teaches the pH to be adjusted based on the polymer used (0007 and 0014).
With regards to claim 29, Yan teaches the microcapsules to be the only compound other than the water in the slurry (reading on monodisperse) (0005-0016).


Claims 2, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Feinberg et al (US 2016/0167312).
The disclosure of Feinberg is adequately set forth in paragraph 5 above and is herein incorporated by reference.
With regards to claim 2, Feinberg does not teach the composition to inhibit dendrite formation.
However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components, the claimed physical properties relating to the inhibition of dendrite formation are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claim 8, Feinberg does not each the particle size variation of the particles.
However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the variation of the particle sized in order to achieve the desired uniformity and the desired strength of the particles.
With regards to claim 10-12, Feinberg does not teach the critical shear stress of the composition.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components, the claimed physical properties relating to the inhibition of dendrite formation are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/           Primary Examiner, Art Unit 1763